Citation Nr: 0803873	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to a service-
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force and Army 
from May 1993 to December 1995 and from February 1997 to 
December 2001, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which reopened and denied service connection for 
bilateral shoulder pain and denied service connection for a 
right wrist ganglion cyst.  In October 2007, the veteran 
testified before the Board at a personal hearing that was 
held at the Central Office.  In January 2008, the veteran 
submitted additional evidence in support of her claim with a 
waiver of initial consideration of this evidence by the RO.

The issues of entitlement to service connection for a 
bilateral shoulder disability and a right ganglion cyst are 
addressed in the remand attached to this decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not appeal a July 1996 rating decision 
that denied service connection for a bilateral shoulder 
disability.

2.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral shoulder 
disability.

CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for a bilateral shoulder disability is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received for service 
connection for a bilateral shoulder disability. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2004 and March 
2006, and a rating decision in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2005 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In the remand portion 
of this decision, the Board has requested that VA obtain a 
medical examination and opinion.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

Service connection for a bilateral shoulder disability was 
previously denied in a July 1996 rating decision.  Although 
the RO reopened the claim in a July 2004 statement of the 
case and has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the July 1996 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the last prior decision 
consisted of service medical records dated from February 1994 
to November 1995.  The RO found that the veteran's claim for 
service connection for a bilateral shoulder disability was 
not well-grounded in that there was no evidence of a current 
disability.

The service medical records include a February 1994 report 
which reflects complaints of shoulder pain without any 
history of injury, accident, or trauma.  A May 1994 
consultation report shows a history of upper back and neck 
pain since February.  The veteran then complained of pain 
along the sides of her neck which spread into the area 
between her shoulder blades.  In November 1995, a shoulder 
evaluation showed pain on restriction.  The right upper 
trapezius muscle was very tender and had increased tone as 
compared to the left upper trapezius.

New VA medical evidence includes a May 2005 VA examination 
report that reflects the veteran's complaints of chronic neck 
pain that extended to her shoulders.  In addition, in October 
2007 she testified that a VA physical therapist related her 
shoulder pain to her neck pain.

The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating her claim because it 
establishes a previously unestablished fact, that the 
veteran's current bilateral shoulder disability is related to 
her service.  The Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a bilateral shoulder disability is 
reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
bilateral shoulder disability is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.

The veteran contends that her right wrist disability, claimed 
as a ganglion cyst, is related to service.  She contends that 
she had a right ganglion cyst in service that was exacerbated 
by push-ups and sit-ups.  She also contends that she 
overcompensates with her right wrist due to her service-
connected left wrist (ganglion cyst) disability.

Service medical records reflect a diagnosis of a left wrist 
ganglion cyst in February 1998, but do not reflect a similar 
diagnosis for the right wrist.  An April 2002 Army Reserve 
medical record shows a diagnosis of bilateral wrist ganglion 
cysts on the extensor surface of each wrist.  A May 2003 
shows a diagnosis of ganglion cyst and limitations for push-
ups.  A March 2004 record notes complaints of pain in both 
wrists due to ganglion cysts.

VA medical records dated in April 2003 show that she provided 
a history of bilateral dorsal wrist ganglia that were present 
for five to six years.  She indicated that they had improved 
since leaving the Army but still hurt particularly with 
household chores.  VA medical records dated in May 2003 
reflect that wrist ganglia had recurred.

The veteran was afforded a VA examination in April 2004 
during which she provided a history of cysts since 1998.  She 
reported weekly flare-ups lasting two to ten hours in 
duration.  The examiner noted that while surgery had not been 
performed, the cysts were drained.  Upon examination, no 
functional impairment was found.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006); Robinette v. Brown, 8 Vet. App. 76 
(1995).  While the veteran in this case has already been 
afforded a VA examination, the Board finds that a remand for 
an etiological opinion and rationale, and to the extent 
necessary, an additional examination is needed to address 
whether any current right wrist disability is related to 
service.

Finally, the veteran contends that she developed a bilateral 
shoulder disability secondary to her service-connected 
cervical spine disability.

A December 1996 enlistment examination report is void of 
findings, complaints, symptoms, or a diagnosis of a shoulder 
disability.  However, records dated in April show complaints 
of shoulder pain.
An April 2004 VA examination report notes a history of neck 
pain as opposed to a problem with her shoulder joints.  The 
veteran complained of mid-back pain that traveled to her 
scapula and into her shoulder blades.  Examination of the 
shoulders was within normal limits without decreased range of 
motion.  The examiner opined that she did not have shoulder 
pain, but had discomfort at the base of the neck.

During a May 2005 VA examination of the neck and low back, 
she complained of constant and chronic neck pain that 
radiated to her shoulders.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2006); Robinette v. Brown, 8 Vet. App. 76 (1995).  While the 
veteran in this case has already been afforded VA 
examinations, the Board finds that a remand for an 
etiological opinion and rationale, and to the extent 
necessary, an additional examination is needed to address 
whether the veteran's current bilateral shoulder disability 
is related to her service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any right wrist disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  This review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

    a).  Diagnose any current right wrist 
disability.

b).  If the veteran has a current right 
wrist disability, is it as likely as 
not (50 percent probability or greater) 
that it was incurred or aggravated as a 
result of the veteran's service?

c).  Is it as likely as not that as not 
(50 percent probability or greater) 
that any right wrist disability is due 
to or is the result of her service-
connected left wrist disability?

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any bilateral shoulder disability.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  This 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

a).  Diagnose any current bilateral 
shoulder disability.

b).  If the veteran has a current 
bilateral shoulder disability, is it as 
likely as not (50 percent probability 
or more) that it was present in service 
or was incurred in or aggravated as a 
result of the veteran's service, to 
include her in-service treatment for 
complaints of shoulder pain?

c).  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's bilateral shoulder disability 
is due to or is the result of her 
service-connected cervical spine 
disability?

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


